Exhibit 10.2

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

SUPPLY AND MANUFACTURING AGREEMENT

This Amended and Restated Supply and Manufacturing Agreement (the “Supply
Agreement”) is made effective as of the 1st day of April, 2017 (the “Effective
Date”) by and between Cerus Corporation (“Cerus”), a Delaware corporation,
having its principal place of business at 2550 Stanwell Drive, Concord, CA
94520, and Porex Corporation (“Porex”), a Delaware corporation, having its
principal place of business at 500 Bohannon Road, Fairburn, GA 30213. (Cerus and
Porex are each individually referred to in this Supply Agreement as a “Party”
and, collectively, as the “Parties”).

Witnesseth

Whereas, the Parties desire to set forth the terms under which Cerus may
purchase from Porex [ * ] porous plastic [ * ] wafers designed for the pathogen
inactivation system for platelets (the Platelet Wafers”) and [ * ] porous
plastic [ * ] disks designed for the pathogen inactivation system for plasma
(the “Plasma Disks”) (collectively, the “Components”) made to Cerus
specifications as further detailed in Exhibit A and Exhibit B attached hereto,
respectively (the “Specifications”); and

Whereas, the Platelet Wafers and Plasma Disks will be used in the manufacture of
disposable products forming part of the INTERCEPT Blood System for platelets and
the INTERCEPT Blood System for plasma, respectively, for sale by Cerus and its
affiliates, and disposable products forming part of similar systems for sale by
a third party (collectively, the “Products”).

Now Therefore, in consideration of the foregoing premises and the mutual
covenants set forth herein, Cerus and Porex agree as follows:

1Purchases

1.1Purchase and Sale

1.1.1During the term of this Supply Agreement, Porex shall sell to Cerus
Components ordered pursuant to Section 1.3 of this Supply Agreement.

1.1.2By written notice to Porex, Cerus may designate, from time to time, one or
more third parties (hereinafter referred to as “Designee”) provided such
Designee is not a Porex competitor as defined in Section 13.3 below, that is
authorized to:

(a)issue purchase orders for Components pursuant to Section 1.3; and

(b)receive, inspect and test shipments from Porex for such ordered Components
pursuant to Section 1.4.

Designees are not authorized to act for Cerus in any other capacity or to bind
Cerus in any other respect whatsoever.  Notwithstanding anything contained
herein to the contrary, Cerus shall be legally responsible for any act, omission
or obligation of Designee pertaining to this Agreement.  

 

--------------------------------------------------------------------------------

 

Porex acknowledges that Fresenius-Kabi Deutschland GmbH and its affiliates,
including Fenwal Inc. (collectively, “Fenwal”) are not as of the Effective Date
Porex Competitors.

1.2Raw Materials

1.2.1Cerus shall arrange, at its own expense, for the supply and delivery to
Porex of [ * ] (in conformance with the specifications set forth on Exhibits A-1
and B-1), [ * ] for production of Plasma Disks (collectively, the “Raw
Materials”) as set forth in the Porex Raw Material Projections (as hereinafter
defined).  Porex shall timely inspect such Raw Materials. If such Raw Materials
fail to meet the specifications for such Raw Materials set forth in Exhibits
A-3, A-4, A-5 and B-2, Porex shall have the right to reject such Raw Materials.
If Porex does not deliver such written notice to Cerus within the [ * ] business
day period from inspection of such Raw Materials, Porex shall be deemed to have
accepted the Raw Materials. On or before September 15th (with respect to the
first half of the applicable calendar year) and June 15th (with respect to the
second half  of the applicable calendar year), Porex and Cerus shall meet in
person or telephonically (each, a “Raw Materials Planning Meeting”) to discuss
Porex’s anticipated: (i) requirements for Raw Materials needed to manufacture
the quantity of Components forecasted by Cerus for the upcoming Purchase Order
Period (as defined in Section 1.3); and (ii) the required delivery dates of such
Raw Materials needed to meet Cerus’ projected delivery schedule for the upcoming
Purchase Order Period.  Within [ * ] business days after receipt of Cerus’ Short
Term Forecast as provided in Section 1.3, Porex shall provide Cerus with a good
faith forecast of the additional Raw Materials, if any, needed by Porex, taking
into account its current inventory of Raw Materials, to manufacture the
forecasted quantity of Components for the upcoming Purchase Order Period; and
(ii) the latest date by which such Raw Materials must be received by Porex to
meet Cerus’ projected delivery schedule, in each case as set forth in the
applicable Purchase Order (the “Porex Raw Material Projections”). Such
obligation by Cerus to supply and deliver Raw Materials as provided in the Porex
Raw Material Projections shall hereinafter be referred to as the “Raw Material
Obligation”.

1.2.2Porex shall be solely responsible for obtaining the [ * ] (in conformance
with the specifications set forth on Exhibit B-2) used for production of the
Plasma Disks.  Porex shall also be responsible for ordering and purchasing
packaging material meeting the Specifications.  

1.2.3In the event Raw Materials are supplied to Porex in excess of the Raw
Materials consumed in the manufacture of Product, Porex shall notify Cerus and
use such Raw Materials in fulfillment of the subsequent order.  In the event
Porex requires Raw Materials in excess of Raw Materials specified in the Porex
Raw Material Projections as a result of Porex’s failure to comply with the
procedures applicable to the production of Components as set forth on Exhibit C,
Porex shall bear all additional costs for obtaining such additional materials
from Cerus or its designated supplier at a price equal to Cerus’ cost.

1.2.4Cerus and Porex will work together to achieve the rates and yields as
described in Exhibit G .  Porex shall provide monthly inventories of, and shall
track the Raw Material usage for, each lot of Raw Material supplied by Cerus and
shall provide Cerus with a report (“Raw Material Report”) at the depletion of
each Raw Material lot.  Such Raw Material Report shall contain the Porex lot
numbers and the quantity of wafers manufactured for each lot of [ * ]

 

Page 2 of 15

Cerus –Porex Agreement

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

supplied by Cerus, and the Porex lot number and quantity of disks manufactured
for each lot of [ * ] supplied by Cerus.  The Raw Material Report will also
identify when [ * ] set forth in Exhibit G.  The Parties shall collectively
review the Raw Material Report and discuss the root cause, financial
responsibility, and what actions, if any, shall be taken to [ *
].  Notwithstanding the foregoing, [ * ] will not exceed [ * ] without the prior
written consent of Cerus, which consent will be conditioned upon a discussion
regarding the root cause, disposition and the financial responsibility for scrap
rates in excess of [ * ].  

1.2.5The process flow charts from receipt of the Raw Materials to shipment of
the Components are attached hereto as Exhibit C, subject to change by mutual
written agreement of the Parties.

1.3Short-Term Forecasts/Purchase Orders

During the Initial Term, on or before [ * ] for the [ * ] month period beginning
on [ * ] of the applicable calendar year, and on or before [ * ] for the [ * ]
month period beginning on [ * ] of the applicable calendar year, Cerus (directly
or through its Designee) will provide to Porex a written forecast of Cerus’
requirements for Components for the applicable [ * ] month period and the
monthly delivery dates therefor (each, a “Short Term Forecast”).  The first [ *
] months of each Short Term Forecast (each, a “Purchase Order Period”) shall
constitute a binding [ * ] month purchase order (such portion, a “Purchase
Order”).  In no event shall any Purchase Order: require delivery of more than [
* ] units of [ * ] and [ * ] units of [ * ] in any single month (the “Porex
Capacity Limitations”).   Within [ * ] business days after receipt of the Short
Term Forecast, Porex shall provide confirmation to Cerus of its ability to meet
the monthly requirements in the Short Term Forecast, subject to Cerus’ ability
to meet its Raw Material Obligation and the Porex Capacity Limitations.

1.4Delivery

1.4.1Porex shall ship the Components to destinations specified by Cerus
(directly or through its Designee) in the Purchase Order, by mutually agreed
upon carriers, [ * ].  Cerus shall pay all shipping and applicable insurance
charges.  Porex shall provide to Cerus or Designee (as the case may be) all
documentation as described in the Specifications.

1.4.2All Components shipped hereunder shall be received subject to inspection
and testing by Cerus (directly or through its Designee) for compliance with the
Specifications, which testing shall be completed within sixty (60) days from the
receipt of said shipment.  Cerus (directly or through its Designee) shall also,
within that same period, notify Porex in writing of the acceptance or rejection
of a shipment for failure to meet Specifications and if rejected, specifying in
detail the reasons for rejection.  If the shipment is rejected, Cerus (directly
or through its Designee) shall promptly make such Components available to Porex
for examination and testing and Porex shall either (i) credit Cerus for the
amount of such non-conforming Components for which Cerus has previously paid
Porex, or (ii) provide replacement for Components that fail to meet the
Specifications as soon as such replacement can be completed within Porex's
normal schedules and operating capacity without adversely affecting Porex’
current production.  If Cerus or its Designee does not deliver such written
notice to Porex within the sixty (60) day period from

 

Page 3 of 15

Cerus –Porex Agreement

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

the receipt of shipment, Cerus shall be deemed to have accepted the
shipment.  Prior to inspection and testing by Cerus (directly or through its
Designee) of Components for compliance with the Specifications, Cerus or its
Designee will work with Porex to correlate the testing and inspection methods
and procedures to be used by Cerus or its Designee.  Cerus will bear the costs
of correlating the testing and inspection methods and procedures.  Porex testing
and inspections procedures and methods will control until such testing and
inspection methods and procedures to be used by Cerus or its Designee are
correlated.  Any failures of results obtained by Cerus’ or Designee’s testing
and inspection methods to correspond to results obtained by Porex’s testing and
inspection methods, until the testing and inspection methods and procedures used
by Cerus or its Designee are correlated, will be the responsibility of
Cerus.  For the avoidance of doubt, the references to the Cerus or its
designee’s testing methods, procedures or other obligations (collectively “Cerus
Methods”) in the Specifications are included solely for Cerus’ internal use and
shall not be binding upon Porex and shall have no effect whatsoever for purposes
of determining any party’s rights or obligations under this Agreement, except
for the purpose of confirming conformance to the Specifications, after
correlation of Porex’s and Cerus’ and its Designee’s testing and inspection
methods.  

1.5Price; Payment Terms

1.5.1Prices to be paid by Cerus (the “Prices”) are set forth on Exhibit
D.  Porex shall pay to Cerus the applicable rebate within [ * ] days of shipment
of Product at the respective threshold specified in Exhibit D. The Rebate shall
be issued in the form of a credit.  Based on Cerus request, Porex will issue a
cash rebate at the end of any agreement year for any remaining rebate earned in
that agreement year.  Notwithstanding the foregoing, any rebate for the final
year of this Agreement shall be issued in the form of cash.

1.5.2Porex will invoice Cerus monthly for Components shipped pursuant to
Purchase Orders placed for that month.  Cerus will pay the amount of the invoice
within [ * ] days following (i) receipt of the invoice by Cerus, or (ii)
delivery of such Components covered by such invoice, whichever later occurs.
Past due payments will bear interest at [ * ] per month from the due date.

2Manufacturing Facility

2.1Capacity

Porex represents that, as of the date of this Supply Agreement, its annual
capacity for production of Components is [ * ] (the “Porex Capacity
Limitation”). Porex agrees not to reduce the foregoing capacity during the term
of the Supply Agreement. Further, in the event that additional capacity in
excess of the Porex Capacity Limitation is required to meet Cerus’ production
demands for Product, and as agreed to in advance by Porex (which agreement shall
not be unreasonably withheld, delayed or conditioned) following a review of the
business case for such expansion, Porex shall undertake any equipment and/or
facility improvements and associated validation activities, at its sole cost,
necessary or advisable to increase its production capacity to meet Cerus’ demand
forecasts on the timelines required.

 

Page 4 of 15

Cerus –Porex Agreement

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

2.2Dedicated Space

Porex shall reserve the space identified in Exhibit E (the “Cerus Dedicated
Space”) solely for the manufacture and production of the Products under this
Supply Agreement. No other activities other than those agreed upon in advance in
writing by Cerus may be performed in the Cerus Dedicated Space. Cerus shall have
unrestricted access, subject to providing reasonable advance notice to Porex, to
the Cerus Dedicated Space during the Term of this Supply Agreement to ensure
that the products are being manufactured and produced in compliance with the
terms of this Supply Agreement and the terms of the Quality Agreement (as
hereinafter defined). In [ * ] the provisions of this Section 2.2, [ * ].  In
the event that Porex is unable to produce the quantity of Product set forth in a
Purchase Order(s) due to regulatory or compliance issues, or facility driven
production downtime, [ * ].  For illustrative purposes only, if Cerus delivers a
Purchase Order for a total of [ * ] units during a Purchase Order Period, but
Porex is only able to produce and ship [ * ] units due to facilities closures in
that year, Cerus shall [ * ] for 2017.  Any [ * ] pursuant to this Section 2.2
shall be issued in the same manner as [ * ].

2.3Ownership of Equipment

[ * ] ownership of all stations, tooling and additional equipment set forth on
Exhibit F, which items were funded in whole or in part by [ * ] (the
“Equipment”). The Equipment will be considered [ * ].  [ * ] shall be
responsible for maintaining, servicing and insuring the Equipment, and keeping
appropriate records regarding such use, maintenance and service during the term
of this Supply Agreement.  The Equipment shall be used by Porex during the term
of this Supply Agreement solely for production of Components for Cerus under
this Supply Agreement.  Upon termination or expiration of this Supply Agreement,
Porex will remove and destroy any Tooling set forth on Exhibit F embodying
Cerus’ proprietary specifications or design).

2.4Ownership of Facility Improvements

[ * ] shall own all facility improvements set forth on Exhibit F which
improvements were funded in whole or in part by [ * ] (the “Facility
Improvements”).

3Component Changes

During the term of the Supply Agreement, Cerus may propose modifications to the
Components; provided, however, that any proposed modifications and any work
related thereto shall be subject to mutual agreement by the Parties, which
agreement by Porex shall not be unreasonably withheld or delayed. In approving
any modification contemplated by this Section 3, the Parties shall work in good
faith to mutually agree upon defining the scope of the change, including the
respective roles and responsibilities of the Parties with respect thereto, as
well as the allocation of any cost or expense related to such modification,
which scope shall be set forth in writing and executed by each of the Parties.
Any changes to the raw material, product or process Specifications, or required
manufacturing environment (i.e., classification of a clean room) must be done
pursuant to change control projects mutually agreed upon by the Parties in
writing. Further, to the extent such modification was requested by Cerus and
such modification results in an increase

 

Page 5 of 15

Cerus –Porex Agreement

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

in the cost to manufacture the Products, the Parties shall mutually agree on
revisions, if any, to the pricing set forth on Exhibit D.

4Quality Obligations

The Parties have concurrently entered into the Amended and Restated Quality
Agreement attached hereto as Exhibit G (the “Quality Agreement”).  The Parties
shall review and, if necessary, update the Quality Agreement on or prior to each
anniversary of the date hereof (or sooner if circumstances so dictate). Further,
Porex shall provide, at its sole cost, at least one experienced,
management-level quality manager to oversee the production and supply of Product
under this Supply Agreement.  The Parties hereto acknowledge that the provisions
of this Section 4 are an essential and material component of this Supply
Agreement.

5Regulatory Responsibility

Cerus is solely responsible for all regulatory compliance and requirements
relating to the Products and use of Components in the Products and Porex will
provide its full cooperation and attention in assisting Cerus fulfill the
foregoing responsibilities, as required by Cerus’ authorized regulatory
bodies.  This will include providing any required records or information related
to the Components and their manufacture by Porex as the contract manufacturer
thereof either directly to Cerus or to the requesting regulatory body (with a
copy to Cerus so long as such records or information contain information to
which Cerus is otherwise entitled to access, otherwise, Porex shall provide
redacted versions of such records or information).

6Force Majeure

Porex shall not be liable for delays in performance or for non-performance of
its obligations hereunder if prevented by causes outside of its reasonable
control.  Without limiting the foregoing, such causes shall include, but not be
limited to, acts of God or the public enemy, fires, floods, earthquake, riots,
boycotts, strikes, lock-outs, and delays in transportation or shortage of
supplies necessary for production, in each case where delays could not
reasonably have been prevented.  Upon discovering that timely performance will
be delayed, Porex will promptly notify Cerus of the nature of the delay and
Porex's disaster recovery plan along with timing expectations.

7Warranties; Indemnifications

7.1Porex Warranties

7.1.1The warranties set forth herein are made solely for the benefit of Cerus
and its affiliates.  All claims hereunder shall be made by Cerus and may not be
made by Cerus customers or any third parties.  The term "affiliate", as used in
this Supply Agreement, means with respect to a Party any entity that, directly
or indirectly, controls, or is controlled by, or is under common control with,
such Party. The term "controls", "controlled by", or "under common control
with", means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of an entity, whether by
contract or through the ownership of voting securities, including the ownership
of more than fifty percent (50%) of the equity, partnership,

 

Page 6 of 15

Cerus –Porex Agreement

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

membership or similar interest in such entity.

7.1.2Porex shall not be responsible for any Components that do not meet the
Specifications if such failure is caused by the Raw Materials supplied under
this Supply Agreement, subject to Porex's inspection obligations as provided
under Section 1.2.1, and the Porex warranties in Section 7.1 do not extend to
such failure to meet the Specifications if caused by the Raw Materials or any
specifications or processes provided by Cerus for the Raw Materials if such Raw
Materials did not pass the inspection provided for in Section 1.2.1.  

7.1.3In no event shall Porex be responsible for any damage, change or effect to
the Components or Products resulting from or related to any acts or omissions of
Cerus or its Designees or their respective affiliates, agents, distributors,
vendors or customers or any intermediary or end user of any product
manufactured, distributed or sold by Cerus or its Designee, including, but not
limited to, improper storage, handling, installation, modifications, abuse or
misuse.  

7.1.4Porex warrants and represents that:

7.1.4.1it will comply with all laws, decrees, rules, regulations, codes, orders,
ordinances, actions and requests of all federal, state and local governmental
bodies and courts applicable to Porex’s obligations under this Agreement and
that the Products manufactured hereunder will be manufactured in compliance with
the foregoing, as well as current Good Manufacturing Practices;

7.1.4.2Porex’s technology, processes, know-how, trade secrets and other
intellectual property used by Porex to manufacture the Components will not
infringe upon the intellectual property rights of any third party, and Porex has
the right to use such technology, processes, know-how and other intellectual
property; and

7.1.4.3Porex’s performance of its obligations under this Agreement will not
result in the breach of any covenant, undertaking or obligation of Porex to any
third party.

7.1.5EXCEPT AS PROVIDED IN SECTION 7.1.3, POREX WARRANTS THAT THE COMPONENTS
SHALL CONFORM TO THE SPECIFICATIONS, AND POREX WARRANTS THAT POREX TRANSFERS
GOOD AND MARKETABLE TITLE TO THE COMPONENTS SOLD TO CERUS UNDER THIS SUPPLY
AGREEMENT AS OF THE TIME THAT POREX SHIPS SUCH COMPONENTS AND RECEIVES PAYMENT.
THE WARRANTIES IN SECTION 7.1.4 AND THIS SECTION 7.1.5 ARE IN LIEU OF ALL OTHER
WARRANTIES, EXPRESS OR IMPLIED, WHICH ARE HEREBY DISCLAIMED AND EXCLUDED BY
POREX, INCLUDING WITHOUT LIMITATION ANY WARRANTY OF MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE OR USE, ANY OTHER WARRANTY OF TITLE, REGULATORY
COMPLIANCE, OR ANY WARRANTY ARISING FROM COURSE OF PERFORMANCE, COURSE OF
DEALING OR USAGE OF TRADE. THE SOLE AND EXCLUSIVE REMEDY FOR BREACH OF ANY AND
ALL WARRANTIES SHALL BE LIMITED TO THE REPLACEMENT OR EXCHANGE OF THE DEFECTIVE
COMPONENTS.

 

Page 7 of 15

Cerus –Porex Agreement

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

7.2Indemnification

7.2.1Cerus will indemnify, defend and hold harmless Porex, its affiliates, and
their respective officers, directors, agents, and employees (each a “Porex
Indemnified Party”) from and against any and all third party claims, actions,
causes of action, liabilities, losses, costs, damages or expenses (including
reasonable attorney's fees) to the extent arising out of or in consequence of
(i) the possession or use of any Products including, but not limited to, those
containing the Components; (ii) the death of or bodily injury to any person on
account of the use of any Cerus Product containing the Components or use of any
Components; (iii) any claim that the Products or Components violate a patent or
trademark or the intellectual property rights of any third party; or, (iv)
Cerus’ failure to obtain any clearance, approval or license for the Products or
the Components that is actually required by applicable law (collectively,
“Claims”), except to the extent arising under Porex’s indemnity obligation in
Section 7.2.2.  However, subject to the combined aggregate limitation set forth
in Section 7.2.3 hereof, Cerus shall not be obligated to indemnify a Porex
Indemnified Party from any liability to the extent caused by a Porex Indemnified
Party’s negligence or misconduct, as finally determined by a court of competent
jurisdiction.

7.2.2Porex will indemnify, defend and hold harmless Cerus and its respective
officers, directors, agents, employees and affiliates (each a "Cerus Indemnified
Party") from and against any and all third party claims, actions, causes of
action, liabilities, losses, costs, damages or expenses (including reasonable
attorney's fees) to the extent arising out of or in consequence of any claim of
patent, trademark or trade secrets infringement which relates to Porex's
proprietary manufacturing process(es) for [ * ] porous plastic [ * ].  

7.2.3Notwithstanding anything contained herein to the contrary, the combined
aggregate amount by which (x) Cerus’ indemnification obligations pursuant to
Section 7.2.1 may be reduced pursuant to the last sentence of Section 7.2.1 and
(y) Porex may be liable for recalls under Section 9 of this Agreement, shall not
exceed a combined aggregate limit of [ * ] during the term of this Agreement.

7.2.4Each indemnified party agrees to give the indemnifying party prompt written
notice of any claims, including any claims asserted or made by any governmental
authority, for which the other might be liable under the foregoing
indemnification, together with the opportunity to defend, negotiate and settle
such claims. Such notice shall be given to the indemnifying party promptly after
receipt of such claim. Failure to provide or promptly provide such notice shall
not release the indemnifying party from any of its obligations hereunder except
to the extent that the indemnifying party is materially prejudiced by such
failure. Each indemnified party will cooperate fully with the indemnifying party
in defending or otherwise resolving any such action, and each indemnified party
in any such action may at its option and expense be represented in such action.
No party shall be responsible or bound by any compromise made by any other party
without its prior written consent, provided that such any such party requested
to give consent shall not unreasonably withhold its consent to any such
settlement.

7.3LIMITATION OF LIABILITY

 

Page 8 of 15

Cerus –Porex Agreement

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

IN NO EVENT, OTHER THAN FOR PAYMENT OF DEFENSE AND INDEMNITY UNDER SECTION 7.2,
SHALL CERUS BE LIABLE TO POREX, FOR ANY SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE,
EXEMPLARY OR CONSEQUENTIAL DAMAGES (INCLUDING, BUT NOT LIMITED TO, LOST PROFITS,
LOST USE, OR THE LIKE) ARISING OUT OF OR IN CONNECTION WITH THIS SUPPLY
AGREEMENT OR THE MANUFACTURE, USE OR PERFORMANCE OF THE COMPONENTS OR PRODUCTS,
EVEN IF SUCH PARTY IS ADVISED OF THE POSSIBLITY OF SUCH DAMAGES. IN NO EVENT
SHALL POREX BE LIABLE TO CERUS UNDER ANY THEORY OF LAW OR EQUITY, WHETHER IN
CONTRACT, TORT OR OTHERWISE, FOR ANY DAMAGES INCLUDING, BUT NOT LIMITED TO, ANY
SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE, EXEMPLARY OR COSEQUENTIAL DAMAGES
(INCLUDING, BUT NOT LIMITED TO, LOST PROFITS, LOST USE, OR THE LIKE), ARISING
OUT OF THIS SUPPLY AGREEMENT OR THE MANUFACTURE, USE, OR PERFORMANCE OF THE
COMPONENTS OR PRODUCTS, IN AN AGGREGATE AMOUNT IN EXCESS OF [ * ]. DURING THE
TERM OF THIS AGREEMENT, EXCEPT AS PROVIDED IN SECTIONS 1.2.3, 2.3, 2.4, 7.2,
8.2, 9, 10, 11 AND 13.3 OF THIS SUPPLY AGREEMENT, IN WHICH CASE SUCH LIABILITY
SHALL BE CAPPED AT [ * ]. THE PARTIES AGREE THAT THE FOREGOING LIMITATIONS OF
LIABILITY ARE A REASONABLE AND NEGOTIATED ALLOCATION OF RISK BETWEEN THE PARTIES
AND THAT THEY WOULD NOT ENTER INTO THIS SUPPLY AGREEMENT ABSENT SUCH TERMS. EACH
PARTY AGREES THAT IT SHALL NOT CLAIM THAT THESE LIMITATIONS ARE UNREASONABLE,
AGAINST PUBLIC POLICY, OR CAUSE ANY REMEDY TO FAIL OF ITS ESSENTIAL PURPOSE;
THESE LIMITATIONS SHALL BE ENFORCED DESPITE ANY SUCH CLAIM.

7.4Insurance

During the term of this Supply Agreement and for [ * ] thereafter, Cerus shall
at all times keep and maintain the following insurance coverage and limits of
liability:

 

(a)

General Commercial Liability for death or personal injury and damage to property
(including, but not limited to, coverage for products liability and completed
operations, advertising injury and independent contractors coverage) with limits
of not less than $[ * ] per occurrence and $[ * ] in the aggregate.  Such
insurance to provide for broad form contractual liability coverage, including
coverage for the liabilities assumed in this Supply Agreement.

 

(b)

Umbrella/Excess Insurance follow form over (a) above with a limit of $[ * ].

 

(c)

Statutory Workers’ Compensation in accordance with the laws of California and
Employers Liability Insurance with a limit of not less than $[ * ].

Policies of insurance set forth in Section 7.4(a) and 7.4(b) above shall provide
for the following:

 

i.)

Name Porex and its officers, directors, employees, subsidiaries, parent

 

Page 9 of 15

Cerus –Porex Agreement

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

 

company, if any, and agents as additional insureds.

 

ii.)

Be primary and non-contributory with respect to all obligations of Cerus under
this Supply Agreement.  Any insurance carried by Porex shall not contribute to,
or be excess of insurance maintained by Cerus, nor in any way provide benefit to
Cerus, its affiliates, officers, directors, employees, subsidiaries, parent
company, if any, or agents.

 

iii.)

Have reasonable and customary deductible amounts, provided that in no event
shall such deductible amounts exceed $[ * ] per occurrence.  Any deductibles
that exceed $[ * ] must be pre-approved in writing by Porex.

 

iv.)

Be issued by insurance carriers licensed to do business under the laws of the
country, state, commonwealth, province or territory in which Cerus’ obligations
are provided, and with a rating of not less than A VII, as rated in the most
currently available “Best’s Insurance Guide.”

 

v.)

Provide a waiver of subrogation in favor of Porex and its officers, directors,
employees, subsidiaries, parent company, if any, and agents.

 

vi.)

Include a separation of insurance clause and cross-liability coverage where
Porex is an additional insured.

Upon execution of this Supply Agreement, Cerus shall cause certificates to be
issued evidencing that the coverages and policy endorsements required under this
Supply Agreement are maintained in force and effect and providing for not less
than 30 days, 10 days in the case of nonpayment, written notice to Porex prior
to any material modification, cancellation or non-renewal of the
policies.  Certificates shall expressly confirm the above limits and
obligations.  The certificate of insurance shall be delivered to Porex’s address
as set forth in the Notices provision of this Supply Agreement.  The receipt of
any certificate does not constitute acceptance by Porex that the insurance
requirements have been met.  

If Cerus fails to procure and maintain the insurance coverage types or limits,
or any portion thereof, as specified herein, Porex, in its sole discretion, may
procure and maintain the required insurance for and in the name of Cerus and
Cerus shall pay the cost thereof or such cost shall be deducted from monies due
to Cerus by Porex. Cerus shall furnish to Porex all information necessary to
acquire and maintain such insurance.  Cerus shall not violate or knowingly
permit any violation of any conditions or terms of the policies of insurance
described herein.

8Intellectual Property

8.1Cerus understands and agrees that nothing in this Supply Agreement is
intended to grant Cerus any right, title, interest, or license to use or
disclose Porex's Confidential Information, intellectual property (both as
further defined in the Confidentiality Agreement referenced in Section 10
below), or manufacturing processes, including, but not limited to, Porex
products, designs and specifications.  

 

Page 10 of 15

Cerus –Porex Agreement

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

8.2Porex understands and agrees that this Supply Agreement is not intended to
grant Porex any right, title, interest or license to use or disclose Cerus’
Confidential Information, intellectual property (both as further defined in the
Confidentiality Agreement referenced in Section 10 below), including, but not
limited to Products designs and Specifications.

8.3Neither this Supply Agreement nor one Party’s disclosure of Confidential
Information or intellectual property shall be deemed, by implication or
otherwise to vest in any other Party any rights in any patents, trade secrets,
trademarks, trade names, designs, copyrights, or other property of the
disclosing Party; provided, however, that Porex is granted a limited license to
use the intellectual property of Cerus to the extent required for Porex to
perform its obligations under this Supply Agreement.

9Field Action

Any removal, correction, or other similar action involving Products shall be
made solely by Cerus at Cerus’ sole discretion and expense. However, if in the
event of a recall due solely to a failure of the Components to meet the
Specifications (other than as a result of the Raw Materials), Porex shall,
subject to [ * ] set forth in Section 7.2.3 of this Agreement, reimburse Cerus
for actual, reasonable direct costs and expenses actually incurred by Cerus in
connection with all such recalls including, but not limited to, direct costs of
(i) administration of the recalls, (ii) retrieving Products already delivered to
customers, and (iii) notification, shipping and handling charges.  The Parties
will cooperate fully with each other in effecting any actions under this
Section. Cerus will be responsible for communications to its customers and users
of the Products.

10Disclosure and Use of Information

The Agreement Regarding the Exchange of Confidential Information between Porex
and Cerus, effective February 22, 2007, (the "Confidentiality Agreement") is
attached hereto as Exhibit H and hereby incorporated by reference in their
entirety herein and any exchange of information between Porex and Cerus pursuant
hereto and this Supply Agreement shall be subject to the terms of such
Confidentiality Agreement. Section 13 of the Confidentiality Agreement is hereby
amended to provide that the end date of the period which covers the provision of
Confidential Information by the parties has been extended to five (5) years
following the termination of this Agreement.  Cerus will insure that any and all
Designees agree in writing to be bound by the Confidentiality Agreement and
Cerus will be responsible for any and all breaches of the Confidentiality
Agreement by Designees.  

11Development Activities

During the term of this Supply Agreement, provided that Cerus is not in material
breach of its obligations under this Agreement, and provided Porex continues to
[ * ], Porex agrees that it will not knowingly develop or sell product utilizing
Porex’s [ * ] porous plastic [ * ] for or to any of the companies set forth on
Exhibit I (each such company a “Prohibited Company”) [ * ] that [ * ].  For
clarity, Porex is [ * ] to any other company [ * ].  If Cerus discovers Porex
has engaged in such activities, Porex will have [ * ] days from notice from
Cerus to discontinue supplying Components and/or immediately cease doing
development work with the other entity. As of the Effective Date,

 

Page 11 of 15

Cerus –Porex Agreement

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Fenwal is an entity approved in writing by Cerus for Porex to sell Components
to. Notwithstanding anything to the contrary herein, including, without
limitation, Section 13.3, if the business of Porex is acquired by another
person, either through an acquisition of the stock or assets of Porex, the
restrictions set forth in this Section 11 shall only be binding on the acquiring
person with respect to the Porex business and the trade secrets and intellectual
property acquired through the acquisition of Porex and shall not impose any
restriction on such person or such person’s affiliates with respect to any other
aspect of such person’s business.

 

12Term; Termination

12.1This Supply Agreement will have a term (the “Initial Term”) which will run
through December 31, 2019.  Unless terminated earlier pursuant to this Section
12, this Supply Agreement will automatically renew for an additional period of
two (2) years (the “Renewal Term” and, together with the Initial Term, the
“Term”).  Any additional renewals beyond the Term shall be based upon the mutual
agreement of the Parties. Within [ * ] days of the expiration of the Initial
Term, Cerus and Porex will discuss the pricing terms for the Renewal Term.  If
Cerus and Porex agree on new pricing within such period, such pricing will
become effective as of [ * ].  The Parties hereto agree that in no event shall
the price increase for any Product produced hereunder exceed [ * ]. If Cerus and
Porex are unable to agree within such [ * ] days after having negotiated in good
faith and adhering to the limit on pricing increases set forth in the preceding
sentence, then this Supply Agreement will, at Cerus’ option either (i) terminate
at the expiration of the Initial Term or (ii) renew with a [ * ] increase to the
pricing in effect as of the expiration of the Initial Term, which pricing shall
be effective as of [ * ].

12.2Cerus may terminate this Supply Agreement in its sole discretion at any time
by giving Porex at least twelve (12) months’ prior written notice of its intent
to terminate this Supply Agreement.

12.3In the event that Cerus’ aggregate billable units fall below [ * ] units in
any calendar year during the Term (unless such shortfall is due to regulatory or
compliance issues or facility-driven production downtime), Porex may terminate
this Supply Agreement in its sole discretion by giving Cerus at least twelve
(12) months’ prior written notice of its intent to terminate this Supply
Agreement.

12.4If a Party materially breaches this Supply Agreement and such breach remains
uncured for a period of ninety (90) days after written notice containing details
of the breach is delivered to the breaching Party, then the non-breaching Party
may terminate this Supply Agreement as to the breaching Party by further notice
delivered no later than thirty (30) days after the expiration of the initial
ninety (90) day cure period.

12.5Each Party may terminate this Supply Agreement effective immediately with
written notice in the event the other Party (“Insolvent Party”) files for
bankruptcy, is adjudicated bankrupt, takes advantage of applicable insolvency
laws, makes an assignment for the benefit of creditors, is dissolved or has a
receiver appointed for its property (which in the case of a receiver is not
removed within thirty (30) days after notice to the Insolvent Party).  Such
termination is only

 

Page 12 of 15

Cerus –Porex Agreement

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

effective as to the Insolvent Party.

12.6The provisions of Sections 2.3, 2.4, 4, 5 and 7 through 11 of this Supply
Agreement shall survive termination of the Supply Agreement and remain in effect
in accordance with their terms.

13Miscellaneous

13.1Entire Agreement

This Supply Agreement and the Confidentiality Agreement contain the entire
agreement between the Parties relating to the Components and supersede all prior
agreements and negotiations between Cerus and Porex. All Purchase Orders placed
on or after January 1, 2017 shall be subject to the terms and conditions of this
Supply Agreement. None of the terms of this Supply Agreement shall be deemed to
be waived or amended by any Party unless such a waiver or amendment specifically
references this Supply Agreement and is in writing signed by the Party to be
bound.

13.2Notices

All notices and demands required or permitted to be given or made pursuant to
this Supply Agreement shall be in writing and effective when personally given or
when placed in an envelope and deposited in the United States mail postage
prepaid and return receipt requested, or delivered by a recognized commercial
courier service, addressed as follows:

If to Cerus:

Chief Executive Officer

Cerus Corporation

2550 Stanwell Drive

Concord, CA 94520

cc:  Chief Legal Officer

If to Porex:

President

Porex Corporation

500 Bohannon Road

Fairburn, Georgia

Or to such other address as to which any Party may notify the other Parties.

13.3Assignment

This Supply Agreement shall be binding upon and inure to the benefit of the
Parties, their successors and assigns. This Supply Agreement shall be
assignable: (i) by either Party to an affiliate of the Party, in whole or in
part, without the consent of the other Party, provided such affiliate is not a
competitor of the other Party; (ii) by either Party with the written consent of
the other Party, which consent shall not be unreasonably withheld or delayed (it
being understood that

 

Page 13 of 15

Cerus –Porex Agreement

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

withholding such consent on the basis of the assignee’s financial and/or
competitive status shall not be deemed to be unreasonable); or (iii) by any
Party without the consent of the other Party to the purchaser of substantially
all the assets of its business to which this Supply Agreement relates or to any
corporate successor to a Party by merger, consolidation or otherwise.   Any
change of control of ownership of fifty (50) percent or more of any Party will
be deemed an assignment under (iii) immediately above.  For the purpose of this
Section and Section 1.1.2, a “Porex competitor” shall mean those persons,
entities or companies who sell competitive products that directly compete with
Porex’s products and a “Cerus competitor” shall mean those companies who sell
competitive products to Products in the field of blood pathogen
inactivation.  Any attempted assignment that does not comply with the terms of
this Section shall be void. Each Party shall cause this Supply Agreement to be
assigned in whole to any business organization that purchases its operations
supporting this Supply Agreement or to any corporate successor to a Party by
merger, consolidation or otherwise. Despite any assignment under this Section,
the Party making the assignment shall remain liable for its obligations as a
Party to this Supply Agreement.

13.4Governing Law

This Supply Agreement is deemed to have been executed in and shall be governed
by and construed in accordance with the Uniform Commercial Code as enacted in
the State of New York and other applicable laws of the State of New York. The
Parties hereby submit to the jurisdiction of the courts of that State for
purposes of resolving any dispute. If particular portions of this Supply
Agreement are ruled unenforceable, such portions shall be deleted and all other
terms and conditions of this Supply Agreement shall remain in full force and
effect.  Except where a remedy is expressly stated to be the exclusive remedy,
the rights and remedies of the Parties under this Agreement shall be cumulative
and in addition to any other rights or remedies provided by law or equity.

13.5Independent Contractors; Relationship of Parties; Waiver; Proceedings

13.5.1The relationship of the Parties under this Supply Agreement shall be and
at all times one of independent contractors. No Party is an employee, agent or
legal representative of any other Party or shall have any authority to assume or
create obligations on any other Party's behalf.

13.5.2Cerus shall have the right to revoke any designation as a Designee made
pursuant to Section 1.1.2 of this Supply Agreement, by providing thirty (30)
days prior written notice of such to Porex, and thereafter said Designee will no
longer be authorized to purchase Components on Cerus’s behalf or perform any
other of the tasks described in Section 1.1.2.

13.5.3Nothing herein shall be construed as giving any third party, including
Designee, any rights, interest or claims hereunder or be entitled to any
benefits under or on account of this Supply Agreement as a third-party
beneficiary or otherwise and the sole and intended beneficiaries of this Supply
Agreement are Cerus and Porex.

 

Page 14 of 15

Cerus –Porex Agreement

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

13.5.4Failure of any Party at any time to require performance by any other Party
of its obligations under this Supply Agreement shall in no way affect the right
to require such performance at any time thereafter.  The waiver by any Party of
a breach of any provision of this Supply Agreement shall not constitute a waiver
of any succeeding breach of the same or any other provision.

13.5.5If any Party files any action or brings any proceeding against the other
Party arising out of this Supply Agreement, the prevailing Party in such action
or proceeding shall be entitled to recover reasonable attorneys' fees to be
fixed by the court sitting without a jury.

In witness whereof, the Parties have executed this Supply Agreement in
counterparts, effective as of the day and year first written above.

Cerus Corporation

 

 

By: /s/ William “Obi” Greenman

Name: William “Obi” Greenman

Title:    President and Chief Executive Officer

             4/17/2017

 

Porex Corporation

 

 

By:   /s/ John Lavorato

Name: John Lavorato

Title: VP and General Counsel/Filtration Group Corporation

           4/17/2017




 

Page 15 of 15

Cerus –Porex Agreement

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Exhibit A-1

Specifications for Platelet [ * ] Wafer, [ * ]

(Porex Part Number [ * ])

[provided separately from this Agreement]

[ * ]

 

{6 pages omitted}

 

Exhibit A-1

Cerus –Porex Agreement

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Exhibit A-2

Specifications for Platelet [ * ] Wafer

(Porex Part Number [ * ])

[provided separately from this Agreement]

[ * ]

 

{7 pages omitted}

 

Exhibit A-2

Cerus –Porex Agreement

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Exhibit A-3

Specifications for [ * ]

[provided separately from this Agreement]

[ * ]

 

{8 pages omitted}

 

Exhibit A-3

Cerus –Porex Agreement

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Exhibit A-4

Specifications for [ * ]

[provided separately from this Agreement]

[ * ]

 

{2 pages omitted}

 

Exhibit A-4

Cerus –Porex Agreement

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Exhibit A-5

Specifications for [ * ]

[provided separately from this Agreement]

[ * ]

 

{2 pages omitted}

 

Exhibit A-5

Cerus –Porex Agreement

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Exhibit B-1

Specifications for [ * ]

(Porex Part Number [ * ])

[provided separately from this Agreement]

[ * ]

 

{6 pages omitted}

 

Exhibit B-1

Cerus –Porex Agreement

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Exhibit B-2

Specifications for [ * ]

[provided separately from this Agreement]

[ * ]

 

{4 pages omitted}

 

Exhibit B-2

Cerus –Porex Agreement

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Exhibit B-3

Specifications for [ * ]

[provided separately from this Agreement]

[ * ]

 

{4 pages omitted}

 

Exhibit B-3

Cerus –Porex Agreement

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Exhibit C

[ * ]

 

{3 pages omitted}

 

Exhibit C

Cerus –Porex Agreement

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Exhibit D

Pricing

[ * ]

 

Exhibit D

Cerus –Porex Agreement

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Exhibit E

Cerus Dedicated Space

 

 

[ * ]

 

 

 

Exhibit E

Cerus –Porex Agreement

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

 

Exhibit F

Equipment and Facility Improvements

[ * ]

 

Exhibit F

Cerus –Porex Agreement

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

 

Exhibit G

Raw Material Target Usage Rates

 

[ * ]

 

 

 

 

 




 

Exhibit H

Cerus –Porex Agreement

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Exhibit H

Confidentiality Agreement




 

Exhibit H

Cerus –Porex Agreement

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

[g201708041710183151233.jpg]

AGREEMENT REGARDING THE EXCHANGE
OF CONFIDENTIAL INFORMATION

In connection with the possible development, manufacture and sale of certain
parts by POREX CORPORATION (“Porex”) to CERUS CORPORATION (“Cerus”) and,
collectively with Porex, the “Parties” and each of Porex and Cerus may be
referred to individually as a “Party”), Parties have determined that it is
necessary and useful for the Parties to exchange Confidential Information
belonging to each Party. Except as set forth below, Confidential Information of
a Party shall include all information relating to such Party’s (or an affiliate
of such Party’s) data, books, records, specifications, trade secrets, know-how,
formulas, processes, manufacturing methods, techniques, raw materials, sources
of supply, applications for particular technologies, vendor lists, customer
lists, employee lists, management systems, financial information, pricing, sales
and marketing plans, research and development, inventions, and such other
documents and materials that are delivered or otherwise disclosed (including,
without limitation, through facility tours) by such Party to the other Party,
whether orally or in writing, and whether or not identified as confidential.
Notwithstanding anything to the contrary herein, Confidential Information shall
not include information (i) which is developed or discovered by a Party
independent of and without the use of the Confidential Information, (ii) in the
possession of both Parties prior to the date of this Agreement and there is
competent evidence to establish such fact, (iii) established at any time to be
in the public domain otherwise than by breach of this Agreement, or (iv) is
required to be disclosed in compliance with any law, governmental regulation, or
court order, provided the receiving Party shall notify the disclosing Party in
advance of any such disclosure, if feasible, and will assist the disclosing
Party in pursuing such non­disclosure or protective orders as may be available.
For and in consideration of the mutual promises herein contained, the Parties
agree as follows effective the 22 day of February 2007 (the “Effective Date”):

1.

The receiving Party shall keep the Confidential Information secret and
confidential and will not, without the prior written consent of the disclosing
Party, use or disclose the Confidential Information for the term of this
Agreement plus five (5) years, except that the confidentiality obligations with
respect to any Confidential Information that constitutes a trade secret shall
continue in effect for so long as the information remains a trade secret. The
term “trade secret” as used in this Agreement shall mean Confidential
Information that: (i) derives economic value, actual or potential, from not
being generally known to, and not being readily ascertainable by proper means
by, other persons who can obtain economic value from its disclosure or use, and
(ii) is the subject of efforts that are reasonable under the circumstances to
maintain secrecy. Without limiting any of the other provisions hereof, each
Party agrees to use at least the same degree of care to avoid and prevent
disclosure of the other Party’s Confidential Information as it uses to prevent
disclosure of its own Confidential Information, and in no event less than a
reasonable standard of care.

 

Exhibit H

Cerus –Porex Agreement

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

2.

A receiving Party will restrict transmission of Confidential Information to
those of its directors, officers, employees, agents and affiliates who are
consulted concerning the discussions with the disclosing Party and who need to
know Confidential Information for the purpose of facilitating those discussions,
provided such individuals shall have been advised of the confidential nature of
the Confidential Information and the obligations imposed under this Agreement.
The receiving Party shall be responsible to the disclosing Party for any
improper disclosure or use of the Confidential Information by such persons.

3.

No right of title or interest in or to the Confidential Information or license,
either expressed or implied, under any patent, trade secret or otherwise is
granted hereunder.

4.

All Confidential Information in tangible form received or delivered hereunder
shall be returned within thirty (30) days after the request of the Party
submitting it.

5.

The Parties agree that they shall not assume or incur any financial liability
merely by receipt of Confidential Information, and any financial, supply or
other agreement between the Parties will be covered by subsequent agreement(s).

6.

Each Party acknowledges and agrees that the misappropriation, unauthorized use
or disclosure of the Confidential Information of the other Party or its
affiliate would cause irreparable harm to the other Party. In the event of a
breach of any part of this Agreement, the Party which has been damaged by the
breach or such affiliate shall be entitled to relief by appropriate legal or
equitable means, including but not limited to a temporary restraining order,
temporary injunction and/or permanent injunctive relief, restraining and
prohibiting the Party in breach from breaching or continuing to breach the terms
of this Agreement. In addition, the Party damaged by the breach or such
affiliate shall be entitled to the recovery of any and all damages incurred as a
result of such breach, including cost of enforcement, reasonable attorney’s fees
and court costs.

7.

This Agreement shall be binding upon and shall inure to the benefit of the
Parties, their successors, assigns and affiliates, except that no assignment of
any right to access the Confidential Information may be made by the receiving
Party without the prior written consent of the disclosing Party. The waiver of
any provision in any instance shall not be construed as a waiver in other
instances.

8.

This Agreement contains the entire understanding of the Parties with respect to
the subject matter hereof and with respect to the matters contained herein and
supersedes all prior agreements or understandings. This Agreement shall not be
modified except in writing signed by both Parties. Notwithstanding anything to
the contrary herein, this Agreement shall not release either Party from any
obligation to the other Party of confidentiality or non-use created pursuant to
any prior agreement or understanding between the Parties, and each such
obligation shall remain in full force and effect.

9.

The Parties agree that this Agreement is for the purposes of protecting
proprietary information only. This Agreement is not a joint venture or other
such business arrangement; and any agreement between the Parties as to joint
business activities will be set forth in subsequent written agreements.

 

Exhibit H

Cerus –Porex Agreement

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

10.

The Parties acknowledge that each of them (or an affiliate thereof) may be
engaged now or in the future in a business similar to or competitive with that
of the other, and that the terms of this agreement shall in no way restrict
either Party from engaging in such business activities, except that each Party
shall be bound by its agreements herein as they relate to Confidential
Information.

11.

Neither Party under this Agreement shall publicly announce or disclose the
existence of this Agreement, or its contents, or any discussions relating
thereto, without the prior consent of the other Party or except as may be
required by law, in which case the Party required to make disclosure shall give
the other Party the maximum feasible prior notice of such disclosure.

12.

This Agreement shall be governed by the laws of the State of Georgia, which
relate to contracts negotiated, executed and performed within such state,
without regard to the conflict of laws provisions thereof, and only the courts
sitting in such state shall have exclusive jurisdiction of the Parties for the
purposes of adjudicating any disputes under this Agreement. The Parties hereby
consent to personal jurisdiction and venue in the courts of the State of Georgia
and hereby waive any claim or defense that the party lacks minimum contacts with
the forum, that the courts of .the State of Georgia lack personal jurisdiction
of the Parties, or that the courts of the State of Georgia are an improper or
inconvenient venue. The Parties further agree that service of process may be
accomplished by certified mail, return receipt.

13.

This Agreement shall remain in force until the earlier of (i) five (5) years
from the Effective Date and (ii) the cancellation of this Agreement by either
Party by written notification to the other Party. No expiration, cancellation or
termination of this Agreement for any reason will affect the validity and
enforceability of the Confidentiality, non-disclosure and non-use provisions
contained in Paragraphs 1 and 2 hereof.

The completed signatures of the Parties attest to their mutual agreement to the
conditions of this Agreement.

CERUS CORPORATION

2411 Stanwell Drive

Concord, California 94520

By:    /s/ Howard G. Ervin

Print Name:    Howard G. Ervin

Title:    Vice President, Legal Affairs

Date:    February 22, 2007

 

POREX CORPORATION

500 Bohannon Road

Fairburn, Georgia 30213-2828

By:    /s/ Victor L. Marrero

Print Name:    Victor L. Marrero

Title:    Executive Vice President & Chief Financial Officer

                                                                  Officer

Date:    February 22, 2007

 

 

 

 

Exhibit H

Cerus –Porex Agreement

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Exhibit I

Prohibited Companies*

[ * ]

 

Exhibit I

Cerus –Porex Agreement

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.